                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Senior Judge Marcia S. Krieger

Civil Action No. 20-cv-00789-MSK

CHARLOTTE PHILLIPS,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

       Defendant.


                            OPINION AND ORDER AFFIRMING
                            THE COMMISSIONER’S DECISION


       THIS MATTER comes before the Court on the Plaintiff’s Complaint (#1), the Plaintiff’s

Opening Brief (#18), the Defendant’s Response Brief (#20), and the Plaintiff’s Reply Brief

(#22). For the following reasons, the Commissioner’s decision is affirmed.

                                    I.     JURISDICTION

       The Court has jurisdiction over an appeal from a final decision of the Commissioner

under 42 U.S.C. § 405(g).

                                     II.    BACKGROUND

A.   Procedural History

       Plaintiff Charlotte Phillips (“Ms. Phillips”) seeks judicial review of a final decision by the

Defendant Commissioner (“Commissioner”) denying her applications for disability insurance

benefits (“DIB”) pursuant to Title II and supplemental security income (“SSI”) pursuant to Title

XVI of the Social Security Act. In July 2017, Ms. Phillips filed applications for DIB and SSI.

                                                 1
(#17-2 at 13). The SSA denied these claims at the initial level of review, and Ms. Phillips

requested a hearing before an administrative law judge (“ALJ”). (#17-2 at 13). On December

6, 2018, an ALJ held a hearing. (#17-2 at 39). At the hearing, Ms. Phillips amended her

disability onset date1 to May 14, 2013, one day after a different ALJ issued her a prior

unfavorable decision2. (#17-2 at 46).

       On June 5, 2019, the ALJ issued Ms. Phillips an unfavorable Decision (“Decision”)

finding no disability since the onset date of May 14, 2013. (#17-2 at 13). Ms. Phillips

appealed the Decision to the Appeals Council asserting it was not supported by substantial

evidence, and on January 21, 2020, the Appeals Counsel denied her Request for Review. (#17-2

at 1). Ms. Phillips now appeals the final agency action to this Court. See Threet v. Barnhart,

353 F.3d 1185, 1187 (10th Cir. 2003) (stating that when the Appeals Council denies further

review, the ALJ’s decision is deemed the final decision of the Commissioner).

B.   Pertinent Factual Background

       The Court offers a summary of the facts here and elaborates as necessary in its

discussion.

       Ms. Phillips alleged disability based on: diabetes, diabetic neuropathy, hypothyroidism,



1
        “The onset date of disability is the first day an individual is disabled as defined in the Act
and the regulations.” Gutierrez v. Astrue, 253 F. App’x 725, 729 (10th Cir. 2007). The date
last insured is the last day of the quarter a claimant’s meets insured status for disability, and only
disabilities existing before date last insured establish entitlement to disability insurance benefits.
20 C.F.R. § 404.130.
2
       The record reflects Ms. Phillips filed prior applications for both DIB and SSI in August
2011, alleging a disability onset date of April 1, 2010. These claims were initially denied on
February 1 2012. Following a hearing before an ALJ held on April 23, 2013, an ALJ issued an
unfavorable decision on May 13, 2013. (#17-3 at 80-93).

                                                  2
migraine headaches, fibromyalgia, depression, bipolar disorder, and PTSD. (#17-3 at 145). At

the time of her alleged onset of disability, Ms. Phillips was 37 years old. (#17-2 at 30). She

previously worked as a general clerk, phlebotomist, and surveillance system monitor. Ms.

Phillips contends she suffers from both physical and mental impairments that prevent her from

working. (#17-2 at 50-57). Ms. Phillips has a GED and also completed a medical assistant

certification program in less than a year. (#17-2 at 48-49).

       Hearing Testimony

       On December 6, 2018, at the hearing before the ALJ, Ms. Phillips appeared in person and

was represented by counsel. (#17-2 at 39). Ms. Phillips testified she stopped working in 2010

due to chronic back pain she attributed to fibromyalgia, confusion, and the inability to

understand directions. (#17-2 at 50-57). She also stated that in 2010, she was terminated from

her customer service job at a small call center for poor performance or “messing up”, “getting

things confused”, and “not understanding”. (#17-2 at 50-56).

       Ms. Phillips testified she experienced “nonstop” back pain making it difficult for her to

focus, stay on task, and attend to daily activities such as doing laundry, showering, and combing

her hair. She also stated that this pain prevents her from standing or sitting in one position for

approximately more than 30 minutes at a time, walking more than a short distance without taking

a break, and lifting more than 8 pounds. She has participated in conservative treatments --

physical therapy and injections -- to alleviate her pain. (#17-2 at 47-69).

       In addition, Ms. Phillips suffers from lack of concentration and sleeplessness. She

testified she can only perform limited household chores and needs assistance with laundry and

grooming tasks and reaching for various objects. Ms. Phillips stated that she was recently


                                                 3
homeless but now lives by herself in an apartment. She prepares simple meals and attends

medical appointments but has no hobbies and does not attend church. She reported general

difficulty dealing with others because she feels they get impatient when she asks numerous

questions and needs things repeated. Ms. Phillips meets with a therapist once a month. (#17-2

at 47-69).

       Medical Evidence

       Pertinent to the arguments made by the parties is the following evidence in the record.

The medical records include references to Ms. Phillips’ mental impairments of depression,

PTSD, bipolar disorder and an “unspecified neurocognitive disorder”. (#17-13 at 676-686, #17-

14 at 724-825, #17-15 at 826-916). In late 2016 and early 2017, Ms. Phillips was treated at the

Mental Health Center of Denver with regular sessions with psychiatrist Tina Le, MD and a case

manager. (#17-15 at 844). Dr. Le diagnosed Ms. Phillips as suffering from bipolar disorder

and PTSD. (#17-15 at 861-866). Throughout 2017, the treatment notes indicated Ms. Phillips’

mental condition improved but that she continued to report severe symptoms. In April 2017,

Dr. Le noted Ms. Phillips appeared to be “improving overall on current regimen with much

brighter affect” despite dealing with multiple stressors. The note also indicated Ms. Phillips had

found stable housing. Dr. Le further noted an improvement in Ms. Phillips symptoms and

adjusted her medications.   (#17-15 at 853-858).

       Ms. Phillips returned for treatment in August 2017. She had not been seen for four

months and had not taken her medications for several months due to insurance coverage issues.

Ms. Phillips reported increased depression and hallucinations, sleeplessness, and a poor appetite.

Dr. Le recommended Ms. Phillips resume her medications and return in two weeks (#17-15 at


                                                4
840-844). In September 2017, the treatment note indicated Ms. Phillips was “much improved”

with “overall good stable moods”, which Ms. Phillips attributed to her medications. She

declined any changes to her medication regimen. (#17-15 at 832-837). In October 2017, Dr.

Le noted Ms. Phillips was “psychiatrically stable” and was improving. (#17-15 at 827-830).

At a December 2017 visit with Dr. Le, Ms. Phillips reported increased confusion and upon

examination, exhibited poor memory, attention and concentration. Additionally, her mood was

depressed and anxious. Dr. Le adjusted Ms. Phillips’ medications. (#17-15 at 817-823). The

following month, Ms. Phillips reported “some improvement” in her symptoms since the most

recent medication changes. A mental status examination revealed her memory, attention, and

concentration were functioning at a “fair” level. (#17-15 at 812-815).

       The medical records indicate Ms. Phillips did not return for treatment with Dr. Le until

October 2018. Ms. Philips requested a medication refill and reported “going through many

stressors at the moment” but did not want to talk about them. (#17-15 at 803-808). In

February 2019, Dr. Le again saw Ms. Phillips. Ms. Phillips reported experiencing unpleasant

side effects from the medications, so she ceased taking them. Dr.. Le noted that this was likely

due to Ms. Phillips restarting her medications at the last appointment after discontinuing them for

a time. Ms. Phillips reported an increase in anxiety and mania and a mental status examination

revealed fair results as to attention, concentration and memory with an anxious mood and

blunted affect. (#17-15 at 795-801).

       Medical Opinions

       In December 2017, the Disability Determination Service (“DDS”) referred Ms. Phillips to

psychologist Dr. Mac Bradley for a psychiatric consultative examination. (#17-13 at 676).


                                                5
Thus, on December 19, 2017, Dr. Bradley saw Ms. Phillips for a psychological evaluation, which

included a psychopathologic assessment interview, record review, a brief mental status

examination, and psychological testing for intellectual and memory functioning. Dr. Bradley

noted Ms. Phillips’ responses to questions were “generally honest”. (#17-13 at 676). Ms.

Phillips reported to Dr. Bradley that she obtained her GED, completed a medical assistant

training course, and taken some criminal justice courses. She also reported receiving average

grades in those courses. (#17-13 at 677).

       Dr. Bradley noted that Ms. Phillips’ interview responses suggested she had mild to

moderate, longstanding depression. (#17-13 at 676). A mental status examination revealed

largely unremarkable results along with a “somewhat depressed” affect. Dr. Bradley did not

observe any significant attention or orientation deficits. (#17-13 at 678-679). As to the

psychological testing, Dr. Bradley administered both the Wechsler Adult Intelligence Scale-IV

and the Wechsler Memory Scale-IV to Ms. Phillips. Dr. Bradley noted Ms. Phillips appeared to

“give adequate effort” and did not give the impression she was “underperforming” during the

test. However, she scored a 65 IQ, which “falls in the Extremely Low classification of

intelligence and is more than two standard deviations below the average score of the test, and it

has a percentile rank of 1.” (#17-13 at 679-680). Further, Ms. Phillips scored “significantly

below average” on all memory indices, and some of her scores were “more than three standard

deviations below average scores”. (#17-13 at 680). Dr. Bradley stated that Ms. Phillips’ low

scores were inconsistent with her educational and occupational history and that her prognosis

was “guarded” as to future psychological functioning. (#17-13 at 680-681). Dr. Bradley

diagnosed Ms. Phillips with persistent depressive disorder and unspecified neurocognitive


                                                6
disorder. He opined that Ms. Phillips’ mental impairments caused moderate and marked

limitations in her ability to function in a work environment. Specifically, Dr. Bradley stated that

Ms. Phillips’ mental impairments caused (i) moderate limitations in her ability to perform simple

and routine tasks and marked limitations in her ability to perform detailed and complex tasks; (ii)

moderate limitations in sustaining concentration and attention; (iii) moderate limitations

performing work-related tasks; and (iv) moderate limitations handling normal workplace

pressures. (#17-13 at 681).

        In February 2017, Vilma Helmer, MD, an agency psychological consultant, opined Ms.

Phillips had no severe mental impairments. (#17-3 at 106-107, 118-120).

        In January 2018, Charles Raps, Ph.D., an agency psychological consultant, opined Ms.

Phillips had severe mental impairments that caused moderate limitations in her ability to: (i)

understand, remember and apply information; (ii) interact with others; (iii) concentrate, persist,

or maintain pace; and (iv) adapt or manage oneself. He also opined that she had marked

limitations in her ability to carry out detailed instructions.   (#17-3 at 134-135, 150-157).

        In 2011, Frederick Malmstrom, Ph.D., a consultative examining psychologist, evaluated

Ms. Phillips for a prior claim. He opined her mental disorder is primarily triggered by pain and

that she is capable of following simple instructions and cooperating with co-workers, but is

incapable of following complex instructions. (#17-7 at 322-327).

C.    The ALJ’s Decision

        SSI is available to an individual who is financially eligible, filed an application for SSI,

and is disabled as defined in the Act. 42 U.S.C. § 1382. An individual is eligible for DIB

under the Act if he or she is insured, has not attained retirement age, has filed an application for


                                                   7
DIB, and is under a disability as defined in the Act. 42 U.S.C. § 423(a)(1). An individual is

determined to be under a disability only if his “physical or mental impairment or impairments are

of such severity that he is not only unable to do his [or her] previous work but cannot,

considering his age, education and work experience, engage in any other kind of substantial

gainful work which exists in the national economy ….” 42 U.S.C. § 423(d)(2)(A).

       On June 5, 2019, the ALJ issued Ms. Phillips an unfavorable Decision. Using the

conventional multi-step analytical tool, the ALJ found at step one that Ms. Phillips had not

engaged in substantial gainful activity since May 14, 2013. (#17-2 at 16). At step two, the

ALJ found Ms. Phillips had the following severe impairments since her amended onset date of

disability: fibromyalgia, obesity, degenerative disc disease of the lumbar spine, and diabetes.

The ALJ further found that since Ms. Phillips’ prior protective filing date of October 17, 2016,

she had the following additional severe impairments: PTSD and bipolar disorder. (#17-2 at 16).

The ALJ considered Ms. Phillips’ mental impairments of “intermittent depression, anxiety, and

other symptoms” and found them to be nonsevere through December 13, 2015, her date last

insured. (#17-2 at 16-17).

       At step three, the ALJ found Ms. Phillips did not have an impairment that met or

medically equaled the presumptively disabling conditions listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (#17-2 at 17-18). In making this finding, the ALJ considered Ms. Phillips’

mental impairments, finding she had moderate limitations in the activities of “understanding,

remembering, or applying information”; “interacting with others”; “concentrating, persisting, or

maintaining pace” and “adapting or managing oneself”.3 (#17-2 at 17-19).


3
       The ALJ’s analysis followed the process for evaluating mental impairments, and the

                                                 8
       The ALJ then assessed Ms. Phillips’ RFC and determined that:

       since the amended alleged onset date, the claimant has had the residual
       functional capacity to perform light work as defined in 20 C.F.R.
       404.1567(b) and 416.967(b) except the claimant is limited to standing
       and/or walking four hours during an eight-hour workday. She has been
       unable to climb ramps and stairs occasionally, but must never climb ladders,
       ropes or scaffolds. The claimant has been able to perform occasional
       stooping, kneeling, crouching, and crawling. The claimant has not been
       able to tolerate more than moderate exposure to work hazards sch as moving
       machinery, or unprotected heights. She has been unable to perform more
       than simple, routine, repetitive job tasks. Beginning on October 17, 2016,
       the prior application protective filing date, the claimant has had the
       following limitations in addition to the previously articulated limitations.
       The claimant has been unable to tolerate more than occasional interaction
       with the general public, coworkers, and supervisors. She has been limited
       to low stress job environments that do not involve production rate or
       constant motion job tasks.

(#17-2 at 19). In fashioning Ms. Phillips’ RFC, the ALJ discussed much of the medical

evidence in the record. The ALJ observed that many of the medical records were not entirely

consistent with her claims regarding the severity of the limitations resulting from her

impairments. However, the evidence did “clearly establish[] the presence of severe mental

impairments, with no evidence of severe mental impairments on or prior to the claimant’s last

date insured.” (#17-2 at 28). The ALJ also noted Dr. Bradley’s provisional diagnosis of

“unspecified neurocognitive disorder” but ultimately found the treatment notes, examination

findings, Ms. Phillips’ reported activities and education, and Dr. Bradley’s reported concerns to


categories of such impairments, as prescribed by the Commissioner’s regulations. These
include the “psychiatric review technique,” or “PRT,” and the so-called “paragraph B” and
“paragraph C” criteria for describing adult mental disorders. See generally 20 C.F.R. §§
404.1520a(c)–(d); see also Social Security Ruling 96-8P, 1996 WL 374184, at *4 (July 2, 1996).
The regulations identify four functional areas in which the ALJ will rate the degree of a
claimant’s functional limitations, including: (1) the ability to understand, remember or apply
information; (2) the ability to interact with others; (3) the ability to concentrate, persist, or
maintain pace; and (4) the ability to adapt or manage oneself. 20 C.F.R. § 404.1520a(c)(3).

                                                 9
be inconsistent with the psychological testing results. Thus, the ALJ concluded these record

inconsistencies precluded a finding that Ms. Phillips had a neurocognitive disorder or learning

disorder. (#17-2 at 28).

       At step four, the ALJ found Ms. Phillips could not perform her past relevant work. (#17-

2 at 30). At step five, based on the testimony of the vocational expert (“VE”), the ALJ

concluded that, considering Ms. Phillips’ age, education, work experience, and RFC, she could

perform a reduced range of light, unskilled jobs in the national economy such as: office helper,

electronics worker, and assembler (small products). (#17-2 at 31).

       The ALJ therefore found Ms. Phillips was not disabled as defined by the Social Security

Act.

                               III.   STANDARD OF REVIEW

       Though the Court’s review is de novo, the Court must uphold the Commissioner’s

decision if it is free from legal error and the Commissioner’s factual findings are supported by

substantial evidence. See Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014); Fischer-Ross

v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005). Substantial evidence is evidence a reasonable

person would accept to support a conclusion, requiring “more than a scintilla, but less than a

preponderance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); Hendron, 767 F.3d at

954. The Court may not reweigh the evidence, it looks to the entire record to determine if

substantial evidence exists to support the Commissioner’s decision. Wall v. Astrue, 561 F.3d

1048, 1052 (10th Cir. 2009); Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

       Thus, here, the question before the Court is whether there is substantial record evidence

to support the ALJ’s determination that Ms. Phillips could perform light work with certain


                                                10
limitations.

                                      IV.    DISCUSSION

       Ms. Phillips raises the following issues in her appeal: (1) the ALJ erred at step two by

failing to include her intellectual disorder as a severe or nonsevere impairment and (2) this error

continued to step four because the RFC failed to include appropriate limitations for Ms. Phillips’

intellectual disorder. (#18). For the reasons discussed below, none of these arguments requires

reversal of the Commissioner’s Decision.

A.     Omission of Intellectual Disorder at Step Two

       Ms. Phillips contends the ALJ failed to include her mental impairment, an intellectual

disorder, at step two of the sequential evaluation. (#18).

       At step two, the ALJ considers the “medical severity of [a claimant’s] impairments.” 20

C.F.R. § 416.920(a)(4)(ii). An impairment is severe if it “significantly limits [her] physical or

mental ability to do basic work activities”. 20 C.F.R. § 404.1520(c). The purpose of this

requirement is for the claimant to “make a threshold showing that h[er] medically determinable

impairment or combination of impairments” has a material effect on her job prospects. Williams

v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988); Langley v. Barnhart, 373 F.3d 1116, 1123-1124

(10th Cir. 2004); Wells v. Colvin, 727 F.3 1061, 1068 (10th Cir. 2013). Once this threshold is

reached for any impairment by making “the de minimis showing of medical severity, the

decision maker proceeds to step three.” Id. An impairment is not severe if it amounts only to a

slight abnormality or mild limitation that would not significantly limit the claimant’s physical or

mental ability to do basic work activities. Id.

       There is no dispute that the ALJ’s Decision at step two failed to specifically list


                                                  11
“intellectual disorder” as one of Ms. Phillips’ severe or nonsevere impairments. However, in

this Circuit, any error was harmless given that the ALJ determined the step-two analysis was

satisfied by other severe impairments and continued with the analysis. Carpenter, 537 F.3d at

1265–1266. Additionally, Ms. Phillips’ argument is purely technical. She does not point to

any change in outcome had the ALJ made a specific finding with regard to her alleged

intellectual disorder at step two. In addition to identifying Ms. Phillips’ severe mental

impairments of PTSD and bipolar disorder, the ALJ also discussed her low IQ score and

concentration/memory deficits as part of the step three analysis finding moderate limitations in

the areas of her basic mental functioning and found no listing that resulted in a presumptive

disability. Put simply, Ms. Phillips has not identified any limitation related to her intellectual

disorder that would have resulted in a determination of her disability at step three or changed her

RFC. Thus, in the absence of any meaningful impact caused by the ALJ’s failure to separately

address Ms. Phillips’ intellectual disorder at step two, the error is harmless.

B.     The ALJ’s RFC Determination at Step Four

       Ms. Phillips makes one challenge to the ALJ’s RFC determination. She contends the

ALJ failed to account for limitations related to her intellectual disorder in fashioning her RFC.

The Court finds no error in the RFC.

       At step four in the disability analysis, the ALJ is required to assess a claimant’s RFC

based on all relevant evidence, medical (physical and mental) or otherwise. 20 C.F.R. § 1545.

Initially, the impairments, including mental impairments, which an ALJ identifies at steps two

and three are distinct from the functional limitations which must be identified and described in

an RFC. The RFC finding requires a “more detailed assessment.” Social Security Ruling 96-


                                                 12
8P, 1996 WL 374184, at *4 (July 2, 1996); Wells v. Colvin, 727 F.3d 1061, 1065 (10th Cir.

2013); Bales v. Colvin, 576 F.App’x 792, 797 (10th Cir. 2014). However, the RFC must be

assessed based on all of the relevant evidence and must account for “all of [the claimant’s]

medically determinable impairments ... including [claimant’s] impairments that are not ‘severe.’”

20 C.F.R. § 404.1545(a)(1)–(2). In addition, the “RFC assessment must include a narrative

discussion describing how the evidence supports each conclusion, citing specific medical facts []

and nonmedical evidence.” Wells, 727 F.3d at 1065 (quoting Social Security Ruling (“SSR”)

96-8P4) (internal quotation marks omitted).

       Further, “mental functions . . . ‘are not skills but, rather, general prerequisites for most

work at any skill level.’” Chapo v. Astrue, 682 F.3d 1285, 1290 n.3 (10th Cir. 2012) (quoting

Wayland v. Chater, 76 F.3d 394, 1996 WL 50459, at * 2 (10th Cir. 1996) (table)); Vialpando v.

Colvin, 2015 WL 1433293, at *6 (D. Colo. March 26, 2015) (stating “a limitation of skill level

just accounts for issues of skill transfer, not impairment of mental functions …”) (citing Chapo,

682 F.3d at 1290 n.3). Agency guidance draws the same distinction:

       Because response to the demands of work is highly individualized, the skill
       level of a position is not necessarily related to the difficulty an individual
       will have in meeting the demands of the job. A claimant’s condition may
       make performance of an unskilled job as difficult as an objectively more
       demanding job. … Any impairment-related limitations created by an

4
       SSR 96-8P provides:

       In assessing RFC, the adjudicator must consider limitations and restrictions
       imposed by all of an individual’s impairments, even those that are not
       “severe.” While a “not severe” impairment(s) standing alone may not
       significantly limit an individual’s ability to do basic work activities, it
       may -- when considered with limitations or restrictions due to other
       impairments – be critical to the outcome of a claim.”

       Id. at 1996 WL 374184 (July 2, 1996).

                                                 13
       individual’s response to demands of work, however, must be reflected in
       the RFC assessment.

SSR 85-15, 1985 WL 56857, at * 6.

       Here, the RFC includes accommodations for Ms. Phillips’ mental impairments. Notably,

the ALJ specifically stated that she included additional limitations in the RFC to account for Ms.

Phillips’ “concentration limitations”. (#17-2 at 17). As previously noted, the RFC provides

limitations to (i) nothing “more than simple, routine, repetitive job tasks”; (ii) only “occasional

interaction with the general public, coworkers, and supervisors”; and (iii) only “low stress job

environments that do not involve production rate or constant motion job tasks.” (#17-2 at 19).

       These limitations are supported by the medical evidence and are sufficient to account for

Ms. Phillips’ mental impairments. The medical records reflect that Ms. Phillips’ began regular

mental health treatments with Dr. Le in January 2017. Dr. Le’s treatment notes indicate that

although Ms. Phillips’ anxiety and depression (later diagnosed as bipolar disorder) symptoms

fluctuated in 2017 through February 2019, the severity of her symptoms decreased with

medication. The records show periods of time where Ms. Phillips did not adhere to her

medication regimen, which contributed to the occurrences of fluctuating symptoms. The

records also note that Ms. Phillips received her GED, attended and completed a medical assistant

certification program, took some criminal justice classes, received average grades, and displayed

mostly “fair” attention, concentration and memory during her treatment sessions. (#17-2 at 48-

49, #17-13 at 677, #17-15 at 795-815). Also, by mid-2017, Dr. Le characterized Ms. Phillips as

psychiatrically stable. (#17-15 at 827-830). Ms. Phillips reported living alone in an apartment,

independently going places, and was capable of managing her finances. (#17-2 at 55-56, 66,

69). Ms. Phillips testified she had her driver’s license, and if she had access to a vehicle, she

                                                 14
would likely venture out of her apartment on a daily basis. (#17-2 at 55-56).

       The record reflects that Ms. Phillips scored extremely low on the psychological testing at

her consultative examination with Dr. Bradley. However, the ALJ’s Decision carefully

considered these tests results along with Dr. Brandley’s concerns that they were inconsistent with

Ms. Phillips’ reported activities, educational background, and work history. Based on the ALJ’s

review of all of the medical evidence (including Ms. Phillips’ medically determinable mental

impairments and cognitive deficits), she fashioned an RFC that reasonably limited Ms. Phillips

to unskilled work, occasional interaction with others, and low stress job environments. These

limitations take all of Ms. Phillips’ mental impairments (including her cognitive deficits) into

account and are supported by substantial record evidence, including Ms. Phillips’ own

statements.

       Ms. Phillips contends the ALJ should have added limitations for “time off task, absences,

and additional breaks”, however, she offers no authority that an ALJ must include such

limitations in the RFC, nor any argument that the inclusion of such restrictions would have

changed the analysis at step five. (#22 at 2-3). The ALJ’s RFC determination must be

supported by some medical evidence of the claimant’s ability to function in the workplace, but

RFC is ultimately an administrative determination reserved to the Commissioner. Chapo, 682

F.3d at 1288. Medical records, physician observations, and the claimant’s subjective statements

about his or her capabilities may be used to support the RFC. Id. Here, the RFC incorporated

mental limitations on the type of work (unskilled), the interaction with others (occasional) and

the environment (low stress). Ms. Phillips’ proposed limitations for time off-task, absences, and

breaks are neither contradicted nor undermined by the limitations determined by the ALJ in the


                                                15
RFC.

       Thus, the Court rejects Ms. Phillips’ challenge to the RFC and finds it supported by

substantial evidence in the record.

                                      V.    CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is AFFIRMED. The Clerk

shall enter a judgment in accordance herewith.

       Dated this 12th day of July, 2021.

                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Senior United States District Judge




                                                 16
